Title: To Thomas Jefferson from James Madison, 30 May 1796
From: Madison, James
To: Jefferson, Thomas


                    
                        May 30th, 1796.
                    
                    Congress will adjourn the day after to-morrow. News as late as April 8 from London; peace likely to take place between France and England; provisions falling much in price, both in F. and G.B. The moneyed distresses reviving in the latter, and great alarms for a terrible shock to the Banking and Mercantile Houses.
                